In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 12-86V
                                       Filed: May 15, 2013
                                       Not for Publication


*************************************
JOHN VALUCKAS and                         *
CYNDI VALUCKAS,                           *
parents of P.V., a minor,                 *
                                          *
               Petitioners,               *               Attorneys’ Fees & Costs Decision
                                          *
 v.                                       *
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioners.
Lisa A. Watts, Washington, DC, for respondent.


MILLMAN, Special Master

                     DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On May 3, 2013, petitioners filed Petitioners’ Application for Attorneys’ Fees and Costs.
Petitioners request $17,970.97 in attorneys’ fees and costs. In accordance with the General Order
#9 requirement, petitioners’ counsel asserts that petitioners incurred $651.54 in costs in pursuit of
their petition. On May 15, 2013, respondent filed a status report indicating that respondent does


1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
not object to Petitioners’ Application for Attorneys’ Fees and Costs. The undersigned finds
$17,970.97 in attorneys’ fees and costs to be reasonable. Accordingly, the court awards:

        a. $17,319.43, representing reimbursement for attorneys’ fees and costs. The award
           shall be in the form of a check payable jointly to petitioners and Conway, Homer &
           Chin-Caplan, P.C. in the amount of $17,319.43; and

        b. $651.54, representing reimbursement for petitioners’ costs. The award shall be in the
           form of a check payable to petitioners in the amount of $651.54.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: May 15, 2013                                     /s/ Laura D. Millman by /s/ Nora Beth Dorsey
                                                                        Laura D. Millman
                                                                          Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2